 Andrea H. Thompson, OSB No. 084923
 andrea.thompson@stoel.com
 Melissa J. Healy, OSB No. 102176
 melissa.healy@stoel.com
 Alisha L. Kormondy, OSB No. 173916
 alisha.kormondy@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: 503.224.3380
 Facsimile: 503.220.2480

           Attorneys for Defendants




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                          EUGENE DIVISION




ELIZABETH ANNE DEVAN-SONG,                                   Case No.: 6:20-cv-02126-MC

                       Plaintiff,                  STIPULATED GENERAL JUDGMENT
                                                      OF DISMISSAL WITH PREJUDICE
         v.

OREGON STATE UNIVERSITY, F. KING
ALEXANDER, PENELOPE
DAUGHERTY, AND CAROL MILLIE,

                       Defendants.


         ///

         ///

         ///

         ///

  Page 1       -


110968040.1 0034488-00018
         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

hereby stipulate that this case is dismissed with prejudice, without costs or attorneys’ fees to any

party, and with no right of appeal.



         5/25/2021
DATED: ______________________

                                                         s/Michael J. McShane
                                                      ____________________________________
                                                      Honorable Judge Michael J. McShane

IT IS SO STIPULATED:

JOHNSON JOHNSON LUCAS &                             STOEL RIVES LLP
MIDDLETON PC



/s/ Jennifer J. Middleton                           /s/ Melissa J. Healy
JENNIFER J. MIDDLETON, OSB No. 071510               ANDREA H. THOMPSON, OSB No. 084923
jmiddleton@justicelawyers.com                       andrea.thompson@stoel.com
CAITLIN V. MITCHELL, OSB No. 123964                 MELISSA J. HEALY, OSB No. 102176
cmitchell@justicelawyers.com                        melissa.healy@stoel.com
Telephone: 541.484.2434                             ALISHA L. KORMONDY, OSB No. 173916
                                                    alisha.kormondy@stoel.com
Attorneys for Plaintiff Elizabeth Anne Devan-       Telephone: 503.224.3380
Song
                                                    Attorneys for Defendants Oregon State
                                                    University, F. King Alexander, Penelope
                                                    Daugherty and Carol Millie




  Page 2      -


110968040.1 0034488-00018
